Exhibit 8.1 Significant subsidiaries Name of company Country of Incorporation Principal activities Percent owned Drilling unit owning companies North Atlantic Alpha Ltd Bermuda Owner of West Alpha 73 North Atlantic Elara Ltd Bermuda Owner of Wesy Elara 73 North Atlantic Epsilon Ltd Bermuda Owner of West Epsilon 73 North Atlantic Linus Ltd Bermuda Owner of West Linus 73 North Atlantic Navigator Ltd Bermuda Owner of West Navigator 73 North Atlantic Pheonix Ltd Bermuda Owner of West Pheonix 73 North Atlantic Venture Ltd Bermuda Owner of West Venture 73 Scorpion Courageous Ltd. Bermuda Owner of Offshore Courageous Scorpion Defender Ltd. Bermuda Owner of Offshore Defender Scorpion Freedom Ltd. Bermuda Owner of Offshore Freedom Scorpion Intrepid Ltd. Bermuda Owner of Offshore Intrepid Scorpion Resolute Ltd. Bermuda Owner of Offshore Resolute Scorpion Rigs Ltd. Bermuda Owner of Offshore Mischief Scorpion Vigilant Ltd. Bermuda Owner of Offshore Vigilant Seabras Rig Holdco Kft. Hungary Owner of West Capricorn Seadrill Alliance Ltd. Bermuda Owner of West Alliance Seadrill Ariel Ltd. Liberia Owner of West Ariel Seadrill Auriga Ltd. Bermuda Owner of West Auriga Seadrill Carina Ltd Bermuda Owner of West Carina Seadrill Castor Ltd. Bermuda Owner of West Castor Seadrill China Operations Ltd. Bermuda Owner of West Aquarius Seadrill Cressida Ltd. Bermuda Owner of West Cressida Seadrill Deepwater Drillship Ltd. Cayman Islands Owner of West Capella Seadrill Eclipse Ltd Bermuda Owner of West Eclipse * Seadrill Eminence Ltd Bermuda Owner of West Eminence Seadrill Esperanza Ltd Bermuda Owner of West Esperanza Seadrill Gemini Ltd Bermuda Owner of West Gemini Seadrill Hungary Kft. Hungary Owner of West Sirius Seadrill Indonesia Ltd Bermuda Owner of West Callisto and West Leda Seadrill Janus Ltd. Bermuda Former owner of West Janus ** Seadrill Jaya Ltd. Bermuda Owner of West Jaya Seadrill Jupiter Ltd. Bermuda Owner of West Jupiter Seadrill Leo Ltd. Bermuda Owner of West Leo Seadrill Menang Ltd. Bermuda Owner of West Menang Seadrill Neptun Ltd. Bermuda Owner of West Neptun Seadrill Oberon Ltd. Bermuda Owner of West Oberon Seadrill Orion Ltd. Bermuda Owner of West Orion Seadrill Pegasus Pte Ltd. Singapore Owner of West Pegasus Seadrill Pelaut Ltd. Bermuda Owner of West Pelaut Seadrill Rigel Ltd. Bermuda Owner of West Rigel Seadrill Setia Ltd. Bermuda Owner of West Setia Seadrill T11 Ltd. Bermuda Owner of T11 Seadrill T12 Ltd. Bermuda Owner of T12 Seadrill T15 Ltd. Bermuda Owner of T15 Seadrill T16 Ltd. Bermuda Owner of T16 Seadrill T17 Ltd. Bermuda Owner of T17 Seadrill T18 Ltd. Bermuda Owner of T18 Seadrill Telesto Ltd. Bermuda Owner of West Telesto Seadrill Tellus Ltd. Bermuda Owner of West Tellus Seadrill Tender Rig Indonesia Ltd. Bermuda Holding company and owner of West Berani Seadrill Tender Rig Ltd. Bermuda Holding company and owner of T-4 and T-7 Seadrill Triton Ltd. Bermuda Owner of West Triton Seadrill Tucana Ltd. Bermuda Owner of West Tucana Seadrill Vela Ltd. Bermuda Owner of West Vela Seadrill Vencedor Ltd. Bermuda Owner of West Vencedor Drilling units under sale leaseback Bermuda Rig Finance II Ltd. *** Bermuda Owner of West Prospero 0 SFL Deepwater Ltd. *** Bermuda Owner of West Hercules and West Taurus 0 SFL Polaris Ltd. *** Bermuda Owner of West Polaris 0 Contracting and management companies North Atlantic Crew AS Norway Crewing Company 73 North Atlantic Drilling UK Ltd United Kingdom Drilling services contractor 73 North Atlantic Managemnet AS Norway Management company 73 North Atlantic Norway Ltd Bermuda Drilling services contractor 73 Sea Dragon de Mexico S. de R.L. de C.V. Mexico Management company Seadrill Americas Inc. USA Drilling services contractor and technical services company Seadrill Asia Ltd. Hong Kong Drilling services contractor, holding company Seadrill Deepwater Contracting Ltd. Bermuda Contracting company Seadrill Deepwater Crewing Ltd. Bermuda Crewing company Seadrill Deepwater Units Pte Ltd. Singapore Management company Seadrill Insurance Ltd. Bermuda Insurance company Seadrill Management (S) Pte Ltd Singapore Management company Seadrill Management AME Ltd. Bermuda Management company Seadrill Management AS Norway Management company Seadrill Management Ltd. United Kingdom Management company Seadrill Management Services Ltd. British Virgin Islands Management company Seadrill Offshore AS Norway Drilling services contractor Seadrill Offshore Singapore Ltd. Singapore Management company Seadrill Servicos de Petroleo Ltda. Brazil Drilling services contractor Holding Companies North Atlantic Drilling Ltd Bermuda Holding Company of North Atlantic vessel owning entities 73 Seabras Rig Holdco Ltd. Bermuda Holding Company Seadrill Common Holdings Ltd. Bermuda Holding Company Seadrill Deepwater Holdings Ltd. Bermuda Holding company for deepwater rigs Seadrill Jack Up Holding Ltd Bermuda Holding Company of Scorpion vessel owning entities Seadrill Member LLC Marshall Islands Holding Company Seadrill UK Ltd United Kingdom Holding Company * The acquisition of West Eclipse was completed post year end on January 3, 2013. ** The West Janus was sold after the financial year end on February 6, 2013. *** Fully consolidated Variable interest entities.
